244 F.2d 785
100 U.S.App.D.C. 337
PRESIDENT and DIRECTORS OF GEORGETOWN COLLEGE, acorporation, Appellant,v.Thomas Patrick HEALY, an infant, by and through his fatherand next friend, James D. Healy, and James D.Dealy, Appellees.
No. 13682.
United States Court of Appeals District of Columbia Circuit.
Argued May 31, 1957.Decided June 6, 1957.

Mr. Daniel J. Andersen, Washington, D.C., for appellant.
Mr. Arthur J. Hilland, Washington, D.C., with whom Mr. Ferdinand J. Mack, [100 U.S.App.D.C. 338] Washington, D.C., was on the brief, for appellees.
Before PRETTYMAN, WILBUR K. MILLER and BURGER, Circuit Judges.
PER CURIAM.


1
Georgetown College appeals from the judgment entered on a jury's verdict which awarded damages for injuries sustained on its premises by a child about three and one-half years old.  Through an open door, the small boy entered a locker room adjacent to a ladies' rest room, where his mother had taken him.  A bank of three tall steel lockers, not fastened to the floor or wall and tilted slightly forward, fell upon him and inflicted a serious head wound.


2
Appellant argues, inter alia, that no negligence was shown and that tardy filing of a costs bond was improperly permitted.  We have considered these contentions and the other reasons for reversal advanced by the appellant, but cannot accept them.  We see no error.


3
Affirmed.